EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”), dated as of January 1, 2014, by and
between WEYCO GROUP INC., a Wisconsin corporation (the “Company”), and JOHN W.
FLORSHEIM of Milwaukee, Wisconsin (“Florsheim”).

 

W I T N E S S E T H

 

WHEREAS, Florsheim is the President and Chief Operating Officer of the Company,
and is familiar with the methods developed by the Company and the products
supplied by the Company to its customers; and

 

WHEREAS, the Company desires to extend the period of its exclusive right to
Florsheim’s services for the period commencing with the date hereof and ending
on December 31, 2016, in order to assure to itself the successful management of
its business, and

 

WHEREAS, Florsheim is willing to so extend the period of his employment, all on
the terms and subject to the conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the parties hereto agree as follows:

 

1.           Employment. The Company hereby employs Florsheim, during the term
of this Agreement, in an executive and managerial capacity, to help supervise
and direct the operations of the Company as they are now or may hereafter be
constituted. Florsheim shall have such title and responsibilities as the
Company’s Corporate Governance and Compensation Committee of the Board of
Directors shall from time to time assign to him, but the duties which he shall
be called upon to render hereunder shall not be of a nature substantially
inconsistent with those he has rendered and is currently rendering to the
Company as its President and Chief Operating Officer. During the term of this
Agreement, Florsheim shall serve also, without additional compensation, in such
offices of the Company to which he may be elected or appointed by the Company’s
Board of Directors. The Company shall not require Florsheim, without his
consent, to serve principally at a place other than Milwaukee, Wisconsin or its
immediate suburban area, and shall exert its best efforts so as not to require
him in the performance of his duties hereunder to be absent, without his
consent, from said city or its immediate suburban area during any weekend or
legal holiday nor for more than ten (10) days in any calendar month. Florsheim
hereby accepts such employment and agrees to devote his full time, attention,
knowledge and skill to the business and interest of the Company throughout the
period of his employment hereunder. Florsheim shall be entitled to take
vacations in the same manner and for the same periods of time as has been his
custom during the previous three years.

 



 

 

 

2.           Compensation.

 

(a)           As compensation for his services to the Company during the term of
this Agreement in whatever capacity or capacities rendered, the Company shall,
subject to the provisions of Section 3 hereof, pay Florsheim a salary of
$565,200 (Five Hundred, Sixty-five Thousand, Two Hundred Dollars) per annum, or
such greater amount per annum as the Corporate Governance and Compensation
Committee of the Board of Directors of the Company may, in its discretion, fix;
said salary is to be payable in equal, or approximately equal, bi-weekly
installments.

 

(b)           Nothing herein shall preclude Florsheim from receiving any
additional compensation, whether in the form of bonus or otherwise, or from
participating in any present or future profit-sharing, pension or retirement
plan, insurance, sickness or disability plan, stock option plan or other plan
for the benefits of Florsheim or the employees of the Company, in each case to
the extent and in the manner approved or determined by the Company’s Board of
Directors. The current benefits are set forth in Schedule A hereto.

 



-2-

 

 

3.           Term. The term of this Agreement shall be from the date hereof to
and including December 31, 2016. Florsheim’s employment hereunder shall be
subject to the following:

 

(a)           If, during the period of his employment hereunder, Florsheim is
dismissed by the Company for cause, thereupon his employment shall terminate.
“Cause”, for purposes of this subparagraph, shall mean conduct or activities
that cause a substantial demonstrable detriment to the Company.

 

(b)           If Florsheim’s employment terminates pursuant to Section 3(a)
above, the Company shall be obligated to pay him his salary and other payments
due to be paid hereunder, on or prior to the date of termination; provided, that
nothing herein shall be deemed to entitle Florsheim to amounts accrued but not
due to be paid, or to accelerate the date on which any payment of salary or
bonus is due.

 

(c)           (i)           If, during the term of this Agreement, the Company
for any reason other than that contained in Section 3(a) terminates the
employment of Florsheim, or in the event that he terminates his employment
following an event described in Section 6 hereof, the Company shall pay to
Florsheim as severance pay, on the first day of the seventh month which beings
after the date of such termination, a lump sum amount that, when added to any
other payments or benefits which constitute “parachute payments”, will be equal
to 299% of Florsheim’s “base amount”, as those terms are defined in Section 280G
of the Internal Revenue Code of 1986 (the “Code”) and regulations promulgated by
the Internal Revenue Service thereunder. The determination of Florsheim’s base
amount shall be made by the Company’s auditors.

 



-3-

 

 

(ii)           All or a portion of the payment otherwise required to be made
pursuant to the provisions of subparagraph (i) above shall be delayed to the
extent the Company reasonably anticipates that the Company’s deduction with
respect to such payment would be limited or eliminated by application of Code
Section 162(m); provided, however that such payment shall be made on the
earliest date on which the Company anticipates that the deduction for the
payment of the amount will not be limited or eliminated by application of Code
Section 162(m). In any event, such payment shall be made no later than the last
day of the calendar year in which occurs the six (6) month anniversary of
Florsheim’s termination of employment. Any deferred amounts shall earn interest
at the rate of 7% per annum until paid.

 

(d)           In the event Florsheim is prevented from performing his duties by
reason of disability, the salary provided by Section 2(a) of this Agreement
shall cease as of the date he becomes permanently disabled, except that the
Company shall pay to Florsheim from the date such salary ceases to December 31,
2016, inclusive, a salary at the rate equal to 75% of his then current salary,
less any amount received by Florsheim pursuant to a salary continuation
insurance plan, the premiums for which are paid in whole or in part by the
Company. Florsheim shall be considered to be suffering from a “disability” if he
is, by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, either (i) receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company or (ii) unable to engage in any
substantial gainful activity.

 



-4-

 

 

(e)           In the event Florsheim dies prior to the termination of his
employment hereunder (for purposes of this subparagraph, such employment shall
not be deemed terminated if, at the time of his death, the Company was making
payments pursuant to Section 3(d) above), the salary provided by Section 2(a)
(or Section 3(d), as the case may be) shall cease as of the date of his death
(prorated for part of any month), and the Company shall pay to the beneficiary
or beneficiaries of Florsheim, as designated by him pursuant to written
direction given by him to the Company (or in the absence of such writing or in
the event the last such writing filed by him shall designate one or more persons
who are not living at the time of his death or shall for any other reason be
wholly or partially ineffective, to the personal representatives of his estate)
a death benefit equal to his salary hereunder (at the annual rate which was
being paid to him at the date of his death) for a three-year period. Such death
benefits shall be payable in thirty-six equal monthly installments, the first of
which shall be paid within sixty days next following the date of his death and
the remaining of which shall be made on the date during each of the thirty-five
next succeeding calendar months corresponding to the date of such first payment.
If any payments are required to be made under this Section 3(e) to a beneficiary
of Florsheim who shall have died after having commenced receiving payments
hereunder, such payment shall be made to the personal representative of said
beneficiary’s estate.

 

4.           Restrictive Covenants. During the term of this Agreement, Florsheim
shall not, without the prior written consent of the Company, be engaged in or
connected or concerned with any business or activity which directly or
indirectly competes with the business conducted by the Company; nor will he take
part in any activities detrimental to the best interest of the Company.

 

5.           Remedy for Breach. In the event of the breach by Florsheim of any
of the terms and conditions of this Agreement to be performed by him (including,
but not limited to, leaving the Company’s employment or performing services for
any person, firm or corporation engaged in a competing or similar line of
business with the Company without the written consent of the Company), the
Company shall be entitled, if it so elects, to institute and prosecute
proceedings in any court of competent jurisdiction, either at law or in equity,
to obtain damages for any breach of this Agreement, and to enjoin him (without
the necessity of proving actual damage to the Company) from performing services
for any such other person, firm or corporation in violation of the terms of this
Agreement, or both. The Company shall not be so entitled, however, in the event
Florsheim should voluntarily leave the Company’s employment after the happening
of any of the events specified in Section 6 hereof during the term of this
Agreement. The remedies provided herein shall be cumulative and in addition to
any and all other remedies which the Company may have at law or in equity.

 



-5-

 

 

6.           Specific Events. The following specific events will affect the
rights and obligations of the parties in the event of Florsheim’s leaving the
employ of the Company as set forth at Sections 3(c) and 5.

 

(a)           The replacement of two or more of the existing members of the
Company’s Board of Directors by persons not nominated by the Board of Directors;
or

 

(b)           Any amendment to Section 2 of Article III of the Company’s By-Laws
to enlarge the number of directors of the Company if the change was not
supported by the existing Board of Directors; or

 

(c)           Any change in Florsheim’s duties or powers such that his duties or
powers, as changed, would be of a nature substantially inconsistent with those
he has rendered in the past and is currently rendering to the Company as its
chief executive officer; or

 

(d)           A successful tender offer for 15% or more of the shares or merger
or consolidation or transfer of assets of the Company; or

 

(e)           A change in control of more than 15% of the shares in the Company,
such that Florsheim decides in good faith that he can no longer effectively
discharge his duties.

 



-6-

 

 

7.           Non-Disclosure of Secret or Confidential Information, etc. Anything
herein to the contrary notwithstanding, Florsheim, shall hold in a fiduciary
capacity for the benefit of the Company all knowledge of customer or trade lists
and all other secret or confidential information, knowledge or data of the
Company obtained by him during his employment by the Company, which shall not be
generally known to the public or to the Company’s industry (whether or not
developed by Florsheim) and shall not, during his employment hereunder or after
the termination of such employment, communicate or divulge any such information,
knowledge or data to any person, firm or corporation other than the Company or
persons, firms or corporation designated by the Company.

 

8.           Reimbursement for Expenses. Florsheim shall be reimbursed by the
Company, upon his submission of appropriate vouchers, for all items of
traveling, entertainment and miscellaneous expenses, including membership dues
at clubs used primarily for business purposes, reasonably incurred by him on
behalf of the Company within the scope of and during his employment hereunder.

 

9.           Assignment. This Agreement shall inure to the benefit of and shall
be binding upon the successors and assigns of the Company, including any company
or corporation with which the Company may merge or consolidate or to which the
Company may transfer substantially all of its assets. Florsheim shall have no
power, without the prior written consent of the Company, to transfer, assign,
anticipate, mortgage or otherwise encumber in advance any of the payments
provided for herein nor shall said payments be subject to levy, seizure, or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by Florsheim nor shall they be transferable by operation of law
in the event of bankruptcy, insolvency or otherwise.

 



-7-

 

 

10.           Notices. Any notice required or permitted hereunder shall be
sufficiently given if sent by registered mail, with postage and registration fee
prepaid, to the party to be notified at his or its last known address as
determined by due diligence by the party sending such notice.

 

11.           Severability. Nothing in this Agreement shall be construed so as
to require the commission of any act contrary to law, and wherever there may be
any conflict between any provision of this Agreement and any contrary material
statute, ordinance, regulation, or other rule of law pursuant to which the
parties have no legal right to contract, the latter shall prevail; but in such
event the provision of this Agreement so affected shall be curtailed and limited
only to the extent necessary to bring it within the requirements of such law. In
no event shall such illegality or invalidity affect the remaining parts of this
Agreement.

 

12.           Prior Employment Agreements. This Agreement supersedes all oral or
written employment agreements heretofore made by and between the parties with
respect to the subject matter hereof, and any and all such agreements are hereby
canceled and terminated in their entirety.

 

13.           Applicable Law. This Agreement, executed in the State of
Wisconsin, shall be construed in accordance with and governed in all respects by
the laws of the State of Wisconsin to the extent not governed by federal law.

 

14.           Waiver, etc. No amendment or modification of this Agreement shall
be valid or binding on the Company unless made in writing and signed by a duly
authorized officer of the Company or upon Florsheim unless made in writing and
signed by him. The waiver of a breach of any provision of this Agreement by
either party or the failure of either party to otherwise insist upon strict
performance of any provision hereof shall not constitute a waiver of any
subsequent breach of any subsequent failure to strictly perform.

 



-8-

 

 

15.           Headings, etc. Section headings and numbers herein are included
for convenience of reference only, and this Agreement is not to be construed
with reference thereto. If there shall be any conflict between such numbers and
headings and the text of this Agreement, the text shall control.

 

16.           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

 

17.           Section 409A.

 

(a)           In order to facilitate compliance with Section 409A of the
Internal Revenue Code, the Company and Florsheim agree that they shall neither
accelerate nor defer or otherwise change the time at which any payment due
hereunder is to be made, except as may otherwise be permitted under Code Section
409A of the Internal Revenue Code and regulations thereunder.

 

(b)           Whether a termination of employment has occurred will be construed
in a manner consistent with the requirements described in IRS regulations under
Code Section 409A. Termination of employment by the Company on the one hand or
by Florsheim on the other hand (other than by death of Florsheim) shall be
communicated by a written notice of termination to the other. That notice shall
indicate the specific termination provision in this agreement relied upon, to
the extent applicable, shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provisions so
indicated and the termination date. The termination date shall be no later than
thirty (30) days after the date such written notice is provided but may be
earlier if so specified in the notice.

 



-9-

 

 

18.           Termination of Certain Benefits. Coverage under the arrangements
described in Section 2(b) shall end upon Florsheim’s date of termination of
employment (or earlier death described in Section 3(e) or earlier disability
described in Section 3(d)); provided, however, that Florsheim (or his
beneficiaries) shall be permitted to elect COBRA continuing health benefits
coverage in accordance with the usual rules of the Company’s health plan and
such coverage shall be continued in accordance with those rules so long as
Florsheim (or his beneficiaries) pays the full COBRA premium generally
applicable to other terminating employees (and their beneficiaries).

 

IN WITNESS WHEREOF, Florsheim has duly executed this Agreement and the Company
has caused this Agreement to be executed by its duly authorized officers and its
corporate seal to be affixed hereunto, all as of the day and year first above
written.

  



      WEYCO GROUP, INC.         a Wisconsin corporation,                   By
/s/ Thomas W. Florsheim, Jr.                  Thomas W. Florsheim, Jr.          
          Its          Chairman of the Board               Attest:   /s/ John
Wittkowske           Its Secretary                             /s/ John W.
Florsheim           John W. Florsheim   (SEAL)          

 



-10-

 

 

 

 

SCHEDULE A

 

Life and Accidental Death and Dismemberment Insurance

 

Health Insurance

 

Weyco Group, Inc. Pension

  Plan

 

Deferred Compensation Agreement

 

Weyco Group, Inc. Deferred Compensation Plan

 

Weyco Group, Inc. Excess Benefits Plan

 



-11-

 

